Citation Nr: 1026672	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  10-10 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased rating for seborrheic dermatitis of 
the face and scalp, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Kristin M. Abbott, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1942 to March 
1946.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran was afforded a travel Board hearing in May 2010.  A 
transcript of the testimony offered at this hearing has been 
associated with the record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran seeks entitlement to an increased rating for his 
service-connected seborrheic dermatitis of the face and scalp 
currently evaluated as 10 percent disabling.

The March 2009 VA examination shows that the examiner reviewed 
the Veteran's private medical records, service treatment records, 
and all of the evidence within the claims file.  At this 
examination, the Veteran reported using an unknown topical 
medication once a week.  The examiner found that the Veteran had 
dermatitis of the face and scalp, with the amount of exposed 
surface affected being greater than 5 percent but less than 20 
percent.  The examiner reported that the condition did not affect 
the Veteran's daily life and was not disfiguring.  

The December 2009 VA examination was ordered to ascertain the 
severity of the Veteran's seborrheic dermatitis.  The examiner 
noted the Veteran's previous fungal infection of the face and 
that the Veteran was hospitalized in Guam in 1945.  The Veteran 
reported using a topical cream daily.  The examiner determined 
the condition involved greater than 5 percent of exposed area but 
less than 20 percent.  The examiner noted the Veteran had 
multiple actinic keratoses of the face and that there was faint 
scaling of the forehead and base of the scalp at the posterior 
neck.  There was no eyebrow dermatitis and faint erythema of the 
naso-labial folds.  It is unclear to the Board whether the 
examiner fully evaluated the Veteran's entire body.

During his May 2010 hearing, the Veteran asserted that his 
seborrheic dermatitis had worsened since the most recent 
examination in December 2009.  Specifically, he contended that 
the condition had spread from his face and scalp to his upper 
body.  His representative, from the Disabled American Veterans, 
also pointed out that the condition had spread to more than 
"just the scalp and his face" and was now "pretty much from 
here, waist up."  

The Board had the opportunity to observe the demeanor of the 
Veteran at his May 2010 hearing and found his statements to be 
wholly credible.  Cf. Caluza v. Brown, 7 Vet. App. 478, 511 
(1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996) (When 
determining whether lay evidence is satisfactory, the Board may 
consider internal consistency, facial plausibility, consistency 
with other evidence submitted on behalf of the claimant, and, if 
a hearing has been held, the demeanor of the witness); see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  

The Board finds that the Veteran should be afforded another VA 
medical examination to address the Veteran's contentions that his 
skin disorder has spread beyond his face and scalp to the rest of 
his body.  The VA's duty to assist includes, in appropriate 
cases, the duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  The Board 
finds, therefore, that another VA examination is necessary to 
ascertain the current severity of the Veteran's skin seborrheic 
dermatitis, as well as to determine the affected areas by 
percentage.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should arrange for the Veteran 
to undergo another VA examination to ascertain 
the severity of the Veteran's skin seborrheic 
dermatitis.  The examiner should address the 
Veteran's contentions that the condition has 
spread beyond his face and scalp to the rest of 
his body.  The examiner should make specific 
findings as to the percent of the Veteran's 
entire body affected.  The claims file and a 
copy of this remand must be made available to 
the examiner for review before the examination.  
The examiner is to provide a detailed review of 
the Veteran's pertinent medical history, 
current complaints, and the nature and extent 
of his current seborrheic dermatitis.  

2.  After conducting any additional development 
deemed necessary, the RO should reconsider the 
Veteran's claim, considering all the evidence 
of record.  If the benefit sought on appeal is 
not granted to the Veteran's satisfaction, the 
RO should issue a supplemental statement of the 
case and provide the Veteran and his 
representative an appropriate opportunity to 
respond.

After the Veteran has been given an opportunity to respond to the 
supplemental statement of the case and the period for submission 
of additional information or evidence set forth in 38 U.S.C.A. § 
5103(b) (West 2002) has expired, if applicable, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the Veteran until he is notified by the RO.  The Veteran and 
his representative have the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



